IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,914




EX PARTE WALLACE ABREGO SCHODTS, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 3409-B IN THE 394TH DISTRICT COURT
FROM BREWSTER COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of less
than one gram of cocaine and sentenced to three years’ imprisonment. He did not appeal his
conviction. 
            The trial court has found that Applicant was convicted of a state jail felony but was assessed
an unauthorized sentence of three years when his community supervision was revoked.   Applicant
is entitled to relief.  Ex parte Rich, 194 S.W.3d 508 (Tex. Crim. App. 2006).
            Relief is granted.  The judgment in Cause No. 3409 in the 394th Judicial District Court of
Brewster County is set aside, and Applicant is remanded to the custody of the Sheriff of Brewster
County to answer the charge against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: May 7, 2008
Do Not Publish